Name: Commission Regulation (EC) No 334/2007 of 28 March 2007 amending Regulation (EC) No 1592/2002 of the European Parliament and the Council on common rules in the field of civil aviation and establishing a European Aviation Safety Agency (Text with EEA relevance )
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  technology and technical regulations;  transport policy;  European Union law;  air and space transport
 Date Published: nan

 29.3.2007 EN Official Journal of the European Union L 88/39 COMMISSION REGULATION (EC) No 334/2007 of 28 March 2007 amending Regulation (EC) No 1592/2002 of the European Parliament and the Council on common rules in the field of civil aviation and establishing a European Aviation Safety Agency (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1592/2002 of the European Parliament and of the Council of 15 July 2002 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency (1), and in particular Article 6(2) thereof, Whereas: (1) Article 6(1) of Regulation (EC) No 1592/2002 of the European Parliament and of the Council requires products, parts and appliances to comply with the environmental protection requirements of Annex 16 to the Convention on International Civil Aviation (hereinafter Chicago Convention) as issued in March 2002 for Volume I and November 1999 for Volume II, except for its Appendices. (2) The Chicago Convention and its annexes have been amended since the adoption of Regulation (EC) No 1592/2002. (3) Therefore Regulation (EC) No 1592/2002 should be amended in accordance with the procedure laid down in Article 54(3) of the same Regulation. (4) The measures provided for in this Regulation are in accordance with the opinion of the European Aviation Safety Agency Committee established by Article 54 of Regulation (EC) No 1592/2002, HAS ADOPTED THIS REGULATION: Article 1 In Article 6 of Regulation (EC) No 1592/2002, the first paragraph is replaced by the following: 1. Products, parts and appliances shall comply with the environmental protection requirements contained in Amendment 8 of Volume I and in Amendment 5 of Volume II of Annex 16 to the Chicago Convention as applicable on 24 November 2005, except for the Appendices to Annex 16. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 March 2007. For the Commission Jacques BARROT Vice-President (1) OJ L 240, 7.9.2002, p. 1. Regulation as last amended by Commission Regulation (EC) No 1701/2003 (OJ L 243, 27.9.2003, p. 5).